927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Angela BECKFORD, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 90-2734.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 15, 1991.Decided Feb. 25, 1991.

On Petition for Review of an Order of the Board of Immigration Appeals.  ( Aqv-ywc-grc)
Angela Beckford, petitioner pro se.
Mark Christopher Walters, Stewart Deutsch, Alison Ruth Drucker, United States Department of Justice, Washington, D.C., for respondent.
BIA
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Angela Claudette Beckford appeals from the decision of the Board of Immigration Appeals overturning the decision of the immigration judge who had granted Beckford a waiver of deportation pursuant to Sec. 212(c) of the Immigration and Nationality Act.  8 U.S.C. Sec. 1182(c).


2
The waiver available under Sec. 212(c) remains at the agency's discretion.  Therefore the standard of review is "abuse of discretion."    Vargas v. United States Dept. of Immigration and Naturalization, 831 F.2d 906, 908 (9th Cir.1987).  Our review of the record and the Board's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.